NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           March 19, 2015

      Hon. Warren Szutse Huang                     Hon. Cynthia T. Sheppard
      Fulbright & Jaworski LLP                     Attorney at Law
      1301 McKinney, Suite 5100                    P. O. Box 67
      Houston, TX 77010-3095                       Cuero, TX 77954
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00322-CV
      Tr.Ct.No. 2012CCV-62067-3
      Style:    CHRISTUS SPOHN HEALTH SYSTEM CORPORATION D/B/A CHRISTUS
                SPOHN HOSPITAL CORPUS CHRISTI - SHORELINE v. JEANNE K.
                GOODHEW


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 3 (DELIVERED VIA E-MAIL)
           Hon. Anne Lorentzen, Nueces County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)